390 U.S. 411 (1968)
McBRIDE
v.
SMITH, COMMANDANT, UNITED STATES COAST GUARD.
No. 1105,
Supreme Court of United States.
October Term, 1966.
Decided March 18, 1968.
ON PETITION FOR REHEARING.
Melvin L. Wulf and Marvin M. Karpatkin for petitioner.
Solicitor General Griswold for respondent.
PER CURIAM.
The petition for rehearing is granted and the order of May 29, 1967, denying certiorari is vacated. The petition for a writ of certiorari is granted, the judgment of the United States Court of Appeals for the Second Circuit vacated and the case is remanded to the United States District Court for the Southern District of New York for further consideration in light of Schneider v. Smith, ante, p. 17, in accordance with the suggestion of the Solicitor General and upon an independent examination of the entire record.
MR. JUSTICE MARSHALL took no part in the consideration or decision of this petition.